NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

Claims 1-7, 24-49, and 52-57, are presented for examination. Applicant filed a reply to non-final Office action on 10/11/2021 amending independent claims 1, 8, and 14. Applicant also filed a supplemental amendment on 11/15/2021 amending claims 1-7; canceling claims 8-23; and adding new claims 24-49 and 52-57. In light of Applicant’s amendment, Examiner withdraws the previous § 101 rejection and finds instant claims allowable. Therefore, claims 1-7, 24-49, and 52-57, are ALLOWED. 

Allowable Subject Matter



Claims 1-7, 24-49, and 52-57, are allowed. The following is a statement of reasons for the indication of allowable subject matter:  

The claimed invention is directed to a system, a method, and a computer-readable storage medium for providing a benefit to a benefit-eligible recipient.

35 USC § 101: The newly amended claims 1-7, 24-49, and 52-57, overcome the previous § 101 rejection because the following limitations integrate the abstract idea into practical application: “When the benefit-eligible recipient is determined to be qualified to receive the benefit, generating, by a benefit administration unit, an information page comprising a graphical benefit evaluator, wherein the information page is displayed via an interactive communications network, wherein the graphical benefit evaluator is displayed in a graphical form and comprises a maximum amount of benefit available to the benefit-eligible recipient that is calculated based on the one or more benefit related factors, wherein the graphical benefit evaluator comprises a slider to allow choosing of an amount of benefit up to the maximum amount of benefit available to the benefit-eligible recipient and an acceptance indicator to allow indication of an acceptance of the chosen amount of benefit, and wherein the graphical benefit evaluator is responsive to changes in the one or more benefit related factors; recalculating, by the benefit administration unit, the maximum amount of benefit available to the benefit-eligible recipient when there is a change in the one or more benefit related factors; displaying in the slider, by the graphical benefit evaluator, the maximum amount of benefit available to the benefit-eligible recipient in real time; choosing, by the benefit-eligible recipient adjusting the slider, an amount of benefit up to the maximum amount available to the benefit-eligible recipient; and accepting, by the benefit-eligible recipient using the acceptance indicator, the chosen amount of benefit.”  
These limitations appear in the independent claims 1, 30, and 43. Thus, independent claims 1, 30, and 43, are patent eligible under § 101. Dependent claims 2-7, 24-29, 31-42, 44-49, and 52-57, are patent eligible under § 101 based on their dependency.

35 USC § 102 and § 103: The prior art of record, Johnson (2010/0223099 A1) teaches generally a system, a method, and a computer-readable storage medium for providing a benefit to a benefit-eligible recipient. The prior art, however, fails to teach: “Calculating, by the qualification unit, an initial qualification score for an applicant group associated with the sponsor, wherein the initial qualification score is calculated based on a churn of the applicant group, wherein the initial qualification score is improved by a favorable churn of the applicant group associated with the sponsor, and wherein the benefit-eligible recipient is a member of the applicant group; determining, by the qualification unit, whether the calculated initial qualification score meets a minimum initial qualification score as a condition to be sponsored by the sponsor and to access the system; if the minimum initial qualification score is not achieved, repeating the step of calculating an initial qualification score for an applicant group associated with the sponsor with a different 15applicant group; when the calculated initial qualification score meets the minimum initial qualification score, determining, by a recipient qualification unit, whether the benefit-eligible recipient is qualified to receive the benefit based on one or more benefit related factors; when the benefit-eligible recipient is determined to be qualified to receive the benefit, generating, by a benefit administration unit, an information page comprising a graphical benefit evaluator, wherein the information page is displayed via an interactive communications network, wherein the graphical benefit evaluator is displayed in a graphical form and comprises a maximum amount of benefit available to the benefit-eligible recipient that is calculated based on the one or more benefit related factors, wherein the graphical benefit evaluator comprises a slider to allow choosing of an amount of benefit 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Zou (2004/0064332 A1) discloses: “Providing graphical interface to benefit recipients for accessing account information concerning a benefit type, and displaying account 

Brand (WO 2004/034210 A2) discloses: “Comparing information in said first information set with requirements to obtain said desired benefits from all of said benefit programs of said set; comparing information in each of said second information sets with requirements from said corresponding benefit program of said set to obtain said desired benefits; and predicting the desired social benefits  that the potential recipient  is qualified to receive.”

Andrew Webb. A Transitory Interface Component for the In-Context Visualization and Adjustment of a Value. Thesis submitted to the Office of Graduate Studies of Texas A&M University. August 2007.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 

/VIRPI H KANERVO/Primary Examiner, Art Unit 3619